DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/725,161 filed on 10/04/2017, which is now Patent 10646240, which has PRO 62/405,002 filed 10/06/2016 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Stallman on 07/28/2022.

The application has been amended as follows: 
In claim 1, line 6, replaced “the second end of the first insulated wire” with “a second end of the first insulated wire”.
In claim 1, lines 10-11, replaced “the second end of the second insulated wire” with “a second end of the second insulated wire”.
In claim 1, lines 16-17, replaced “the second end of the third insulated wire” with “a second end of the third insulated wire”.
In claim 1, line 17, replaced “a power source” with “the power source”.
In claim 2, line 6, replaced “the second end of the fourth insulated” with “a second end of the fourth insulated”.
In claim 2, page 31, line 1, replaced “a power source” with “the power source”.
In claim 14, line 6, replaced “the second end of the first insulated wire” with “a second end of the first insulated wire”.
In claim 14, lines 10-11, replaced “the second end of the second insulated wire” with “a second end of the second insulated wire”.
In claim 14, lines 16-17, replaced “the second end of the third insulated wire” with “a second end of the third insulated wire”.
In claim 15, page 33, lines 4-5, replaced “the second end of the fourth insulated wire” with “a second end of the fourth insulated wire”. 
In claim 15, page 33, line 5, replaced “a power source” with “the power source”.
Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 1 and 14, the prior art fails to disclose, in combination with other limitations of the claim, a device for generating shock waves to treat calcified lesions in the body comprises first, second and third insulated wires, wherein first end of the second insulated wire interleaved with the second of the first insulated wire and a region near the second end of the first wire and a region near the first end of the second wire having insulation removed to define a first electrode pair, the first end of the third insulated wire interleaved with the second end of the second insulated wire and a region near the second end of the wire and a region near the first end of the third wire having insulation removed to define a second electrode pair.
US 2014/0316428 to Golan discloses fracturing calcifications in the heart valves, US 2014/0214061 to Adams et al. discloses shock wave valvuloplasty device with moveable shock wave generator, US 2014/0163592 to Hawkins et al. discloses shockwave catheter, US 8,728,091 to Hakala et al. discloses shockwave catheter system with energy control and US 2004/0243107 to Macoviak et al. discloses methods and devices for treating atrial fibrillation but fail to disclose the insulated wires with regions of removed insulation to define electrode pairs as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771